[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant in the above entitled matter has filed a motion seeking to be released from the order of the court requiring him to pay the mortgage on the jointly held premises because of economic consequences of attempting to forestall a foreclosure of the premises. The parties are in agreement that the premises are valued less than the mortgage balance due to a non-functioning CT Page 1816 septic system.
The defendant is presently disabled and living in a supervised situation and is living on a limited pension. To continue the mandate that defendant pay the mortgage where the property value continues to decline is not in the best economic interest of either plaintiff or defendant.
Accordingly, the order that the defendant pay the mortgage on the premises located at 350 Candlewood Lake Road North, New Milford, Connecticut is vacated. The order that the defendant pay the insurance on the premises is to remain in full force and effect.
KOCAY, J.